               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                           4:19CR3104

      vs.
                                                         ORDER
DEAVIEA DAVID BROWN,

                  Defendant.


     IT IS ORDERED that Defendant’s Motion for Leave to Appeal In Forma
Pauperis, Filing no. 55, is granted.

     Dated this 24th day of February, 2020.

                                          BY THE COURT:



                                          Richard G. Kopf
                                          Senior United States District Judge
